internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-162229-02 date march re legend trust decedent sister cpa firm b c d e f g h date date2 date date state plr-162229-02 dear this is in response to your date submission in which you requested an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate decedent’s remaining gst_exemption to an irrevocable_trust trust created by decedent according to the facts submitted on date decedent created trust for the benefit of decedent’s sister sister and sister’s lineal_descendants decedent funded trust on date by transferring marketable_securities to trust the pertinent provisions of trust provide as follows article ii a of trust provides that until the death of sister the trustee is to pay to sister all of the net_income of trust which is to be paid from time to time in the trustee’s discretion but no less frequently than annually in addition the trustee is to pay to sister so much of the principal of trust as may be determined by the trustee from time to time in the trustee’s sole discretion for the health maintenance and support of sister in her accustomed standard of living if decedent survives sister then upon the death of sister and until the death of decedent the trustee is to accumulate the remaining income and principal in trust or may at any time and from time to time in the trustee’s sole and absolute discretion distribute all or any part of the income and principal of the trust to any or all of b c d e f g and h and any other living lineal_descendants of sister for the health education including college and professional education maintenance and support of such beneficiary to enable the beneficiary to enter into a trade business or profession to purchase a home to marry or for any other purposes the trustee deems to be in the best interest of such beneficiary under article ii c upon the death of the survivor of decedent and sister any remaining income and principal of trust is to be distributed to the then surviving lineal_descendants of sister either outright or in trust to the extent that sister shall appoint by specific reference to the power in sister’s will if there are no surviving lineal_descendants of sister then the corpus is to pass to decedent’s heirs equally per stirpes to the extent that sister does not exercise this special_power_of_appointment the remaining income and principal of trust as then constituted is to be divided into as many equal shares as there are children of sister then living and children of sister then deceased with issue then living subject_to article iii shares representing living children of sister are to be distributed outright to such children and shares representing children of sister then deceased with issue then living are to be distributed outright to the issue of such children equally per stirpes on date decedent filed a federal gift_tax_return form_709 prepared by decedent’s accountant cpa firm with respect to her date transfer to trust no tax was due cpa firm however inadvertently failed to allocate any of decedent’s plr-162229-02 generation-skipping_transfer gst_exemption to trust on decedent’s gift_tax_return decedent died on date no gst_exemption was allocated on the decedent’s estate_tax_return on a gift_tax_return filed before the date gift_tax_return reporting a transfer made prior to date a small portion of decedent’s gst_exemption was allocated to four direct skips at the present time sister is living all of sister’s children are also living and no taxable_distributions have been made from trust the executor of decedent’s estate requests an extension of time under sec_301_9100-3 of the procedure and administration regulations to allocate decedent’s remaining gst_exemption under sec_2642 to trust executor requests that such allocation is to be made based on the federal gift_tax value of the property transferred to trust as of date sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that the executor may allocate gst_exemption with respect to a lifetime_transfer by a decedent of property that is not included in the transferor’s gross_estate on a form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-162229-02 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied the executor of decedent’s estate is granted an extension of time until days after the date of this letter to allocate decedent’s remaining available gst_exemption to decedent’s date transfer to trust the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to the trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-162229-02 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the allocations of gst_exemption for decedent should be made on a supplemental form_709 the supplemental form_709 is to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc cc
